Third District Court of Appeal
                               State of Florida

                           Opinion filed April 29, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2119
                         Lower Tribunal No. 11-13229
                             ________________


                               Arthur Debose,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before ROTHENBERG, EMAS, and SCALES, JJ.

      ROTHENBERG, J.

      The defendant, Arthur Debose, appeals his convictions for second degree
murder with a firearm and unlawful possession of a firearm while engaged in a

criminal offense. The sole issue the defendant raises on appeal is that he was

denied effective assistance of trial counsel. As the claimed ineffectiveness is not

apparent on the face of the record, we affirm without prejudice to the defendant to

file a timely postconviction motion pursuant to Florida Rule of Criminal Procedure

3.850. See Kidd v. State, 978 So. 2d 868, 868-69 (Fla. 4th DCA 2008); Desire v.

State, 928 So. 2d 1256, 1257 (Fla. 3d DCA 2006).

      Affirmed.




                                        2